DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered. Claims 1-4, 8, and 10 remain pending.
Applicant’s arguments, see Remarks, filed 2/15/2022, with respect to Zhong et al. have been fully considered and are persuasive.  All previous rejections have been withdrawn. Zhong does not teach a lithium metal oxide with a nickel value of 0.88 ≤ y’ ≤ 0.98. However, after further search and consideration, a new rejection is made in view of Sun et al. (Chem. Mater. 2017, 29, 8486−8493).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0004840) in view of Sun et al. (Chem. Mater. 2017, 29, 8486−8493). 
Regarding claims 1 and 10, Yu teaches a nonaqueous electrolyte additive for lithium secondary battery comprising:
a positive electrode 100 (Fig. 1; para 0068);
a negative electrode 110 (Fig. 1; para 0068);
a nonaqueous electrolyte 130
a positive active material 104 (para 0071); for example, LiaA1-bRbD2 (0.90 ≤ a ≤ 1.8, 0 ≤ b ≤ 0.5), A may be Ni, R may be Al, Mn, Co; and D may be O (para 0071);
an electrolyte including a nonaqueous solvent and a lithium salt (para 0054); 
a bidentate phosphorus compound (para 0040) represented by chemical formula 1 where  R1-R4 may be each independently C1-C15 alkyl group, “a” may be 0 or 1, and “L” may be a C1-C15 alkenyl group (para 0041-0044); and
the additive including the bidentate is used in an amount of 0.01-10 wt.% based on the total weight of the electrolyte (para 0055).

    PNG
    media_image1.png
    212
    947
    media_image1.png
    Greyscale

	Yu allows for a nickel concentration of 0.50 to 1.0, but does not expressly teach a nickel lithium NMC oxide with 0.88 ≤ y’ ≤ 0.98.
Sun, directed to a nickel-rich cathode for a lithium-ion battery, teaches LiNi0.9Co0.05Mn0.05O2 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited lithium NMC oxide because, to address the growing demand for energy density, the Ni-rich cathode performance is better in lithium-ion cells against a lower-Ni cathode (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited formula 2 concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 2, Yu teaches L may be selected from C1 to C15 (para 0044). Chemical formula 30 shows an ethylene group.
Regarding claim 3, Yu teaches L = 1 (para 0040).
Regarding claim 4, Yu teaches L = 1 and an ethylene group (chemical formula 30).
Regarding claim 8, Yu teaches R chemical groups that allow for recited Compound 1 (para 0040-0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723